Title: To John Adams from Alexander Hill Everett, 15 March 1814
From: Everett, Alexander Hill
To: Adams, John


				
					Hon. John Adams. Esq.Sir,
					Boston. 15 March. 1814.
				
				I beg you to accept my grateful acknowledgments for the very polite notice you were pleased to take of my pamphlet in your letter of the 14th.—Philosophy itself allows us to feel some little pride in the lauderi a laudato viro.I have not read either of the pamphlets you mention and should be very happy to avail myself of your kind offer to lend them to me. I have read the review of Mr. Hay’s that has appeared in our papers, which had given me a strong desire to see the work itself.—The Mr. Ingersoll, who spoke at the Russian dinner, I have been told is the brother of Mr. Charles Jared Ingersoll, jr of whose speech you expressed your approbation. His name is Joseph Reed—the father whose name is also Charles Jared was the Clintonian candidate for Vice President at the last Election.There is a set of the Year Books in the Social law library—also a copy of them in the library of the late Chief Justice and I am told in Judge Jackson’s—Should you find it convenient to make use of my services in consulting them, I shall feel highly honoured by your commands.With sentiments of the highest respect I remain, Sir, / your very obedient servant.
				
					A. H. Everett
				
					
				
			